DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-6, drawn to a vinyl chloride-based polymer.
Group II, claims 7-10, drawn to a method of preparing the polymer.
Group II, claim11, drawn to a product made of the polymer
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I, Group II, and Group III lack unity of invention because even though the inventions of these groups require the technical feature of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shinichi (see 35 USC 102 analysis for details).
During a telephone conversation with Jung S Shim on 10/03/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shinichi (JP2004224838A).
Regarding claims 1-5, Shinichi teaches a process in making vinyl chloride-based polymer for paste by methods such as microsuspension polymerization, emulsion polymerization. (page 3 lines 35-lines 38), wherein seed latex synthesized from vinyl chloride monomer, initiator, emulsifier, and buffer agent (page 5, lines 12-13), wherein initiator is potassium persulfate (page 4, line 32), emulsifier is sodium lauryl sulfate (page 4, lines 39-42), and buffer agent is sodium hydrogen carbonate (page 5, lines 8-9). Shinichi further teaches synthesis vinyl chloride-based polymer by mixing 400 kg of vinyl chloride monomer, 10 kg of 15 wt% sodium lauryl sulfate,  54 kg of the polymerization initiator-containing seed latex (containing sodium hydrogen carbonate), raise the temperature of the reaction mixture to 48 ° C., and perform polymerization reaction. Further, from the start to the end of the polymerization, 0.6 parts by weight of a 15% by weight sodium lauryl sulfate aqueous solution was continuously added with respect to 100 parts by weight of the vinyl chloride monomer. 
In view of the instant specification, Shinichi teaches using same monomer, same emulsifier, same initiator, and carbonate-based sodium salt as a buffer agent; Shinichi teaches similar reaction conditions, such as the temperature, continuously adding sodium lauryl sulfate/vinyl chloride monomer. Therefore, the resulting polymer is inherently identical to the vinyl chloride-based polymer of the instant invention. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).) Therefore, Shinichi teaches a vinyl chloride-based polymer inherently has the claimed properties. Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise. (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)
Regarding Claim 6, Shinichi teaches the vinyl chloride-based polymer is a paste vinyl chloride-based polymer (title and abstract).

Claims 1-6 are rejected under 102 (a) (1) as being anticipated by Lee et al. (KR20110070016).
Regarding claims 1-5, Lee et al. teaches a method preparing vinyl chloride paste polymer (title and abstract). Lee et al. teaches using the same monomer - vinyl chloride monomer, the same initiator - potassium persulfate, the same emulsifier – sodium lauryl sulfate, the same buffer agent – Na2Co3. Lee et al. further teaches a similar process, such as adjusting pH to 8-10 by trace amount of Na2Co3 (abstract). Therefore, the polymerized product by Lee et al.  is to the vinyl chloride-based polymer of the instant invention. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present." (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).) Thus, Lee et al.  teaches a vinyl chloride-based polymer having the claimed properties. 
Regarding Claim 6, Lee et al.  teaches the vinyl chloride-based polymer is a paste vinyl chloride-based polymer (title and abstract).

Claims 1-6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Song et al. (CN108586969A).
Regarding claims 1-5, Song et al. teaches a method of making vinyl chloride-based polymer. Briefly, Song et al. teaches using ammonium bicarbonate adjust mixture of vinyl chloride monomer, then adding nano-calcium carbonate emulsion, which contains sodium lauryl sulfate and the pH is 8-9. Light calcium carbonate is added into the processing formula (example 1). It is a common knowledge calcium carbonate is alkaline. Therefore, the vinyl chloride-based polymer is synthesis in an equivalent condition of reacting Na2Co3 and vinyl chloride monomer as the instant invention. Thus, the resulting polymer is inherently identical to the vinyl chloride-based polymer of the instant invention. And the resulting polymer inherently has the claimed properties.
Regarding claim 6, Song et al. teaches polymerization is reacted in aqueous solution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUIHONG QIAO whose telephone number is (571)272-8315. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-27-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/HUIHONG QIAO/
 Examiner, Art Unit 1763
/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763